Citation Nr: 1234257	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  12-12 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 40 percent rating for degenerative joint disease, lumbosacral spine, with lumbar strain, from July 1, 2011.


REPRESENTATION

Appellant represented by:	American Legion

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO reduced the rating for the Veteran's service-connected degenerative joint disease, lumbosacral spine, with lumbar strain, from 40 percent to 10 percent, effective July 1, 2011.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9) in May 2012.

For the reason expressed below, the claim on appeal is being remanded to the RO.   VA will notify the Veteran when further action, on his part, is required.


REMAND

On his May 2012 VA Form 9, the Veteran did not indicate a desire for any type of hearing in relation to his claim.  However, in a statement received by the Board in August 2012, the Veteran requested an in-person hearing before a Veterans Law Judge at the RO (Travel Board).  Hence, there exists an outstanding Travel Board hearing request. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the appellant for a Travel Board hearing in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



